      Case 2:19-cv-10525-EEF-JVM Document 514 Filed 07/09/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE                       §       CIVIL ACTION NO. 19-10525, C/W
COMPLAINT OF THE OWNERS OF                 §       19-10925, 19-11813, and 19-12748
THE M/T AMERICAN LIBERTY                   §
FOR EXONERATION FROM OR                    §       DISTRICT JUDGE ELDON E. FALLON
LIMITATION OF LIABILITY                    §
                                           §       MAG. JUDGE JANIS VAN MEERVELD

                                                   Pertains to All Cases

                                   NOTICE OF APPEAL

       Notice is hereby given that American Petroleum Tankers X, LLC (“APTX”), as owner of

the M/T AMERICAN LIBERTY (the “Vessel”), and Crowley Global Ship Management, Inc.

(“CGSM”), as operator of the Vessel, both petitioners-in-limitation, appeal to the United States

Fifth Circuit Court of Appeals pursuant to 28 U.S.C. § 1292(a)(3) from the Findings of Fact and

Conclusions of Law and Judgment, Rec. Docs. 503 and 505, entered on June 25 and June 29,

2021, respectively, in which the Court Ordered, Adjudged, and Decreed: the Vessel, APTX, and

CGSM to be liable and at fault, pursuant to 46 U.S.C. §§ 30501, et seq.; that the Vessel, APTX,

and CGSM were not entitled to limit their liability; and that there is judgment in favor of all

Claimants.

       The Court’s Judgment is appealable by right. 28 U.S.C. § 1292(a)(3); Republic of France

v. United States, 290 F.2d 395, 397 (5th Cir. 1961). Appeals lie from such decrees without the

necessity for Rule 54(b) certification. See Gulf Towing Co. v. Steam Tanker, Amoco, N.Y., 648

F.2d 242 (5th Cir. 1981) (“Rule 54(b) certification is not a prerequisite to an appeal under

Section 1292(a)(3)); O'Donnell v. Latham, 525 F.2d 650 (5th Cir. 1976); Caradelis v. Refineria

Panama, S. A., 384 F.2d 589 (5th Cir. 1967).
      Case 2:19-cv-10525-EEF-JVM Document 514 Filed 07/09/21 Page 2 of 2




                                        Respectfully submitted,

                                        /s/Fredric B. Eisenstat
                                        Jason P. Waguespack, (#21123)
                                        Frederick W. Swaim III (#28242)
                                        Fredric B. Eisenstat (#35472)
                                        GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
                                        701 Poydras Street, 40th Floor
                                        New Orleans, Louisiana 70139
                                        Telephone: (504) 525-6802
                                        Telecopier: (504) 525-2456
                                        Counsel for American Petroleum Tankers X, LLC and
                                        Crowley Global Ship Management, Inc.


                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 9th day of July, 2021, undersigned electronically filed

the foregoing with the Clerk of Court by using the CM/ECF system, which will send notice of

electronic filing to all counsel of record.


                                               /s/ Fredric B.Eisenstat
                                               FREDRIC B. EISENSTAT




                                                  2
